Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 01/12/2021. Currently claims 1-2, 4, and 6-16 are pending in the application, with claim 7 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:



Claims 1-2, 6, 11 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), hereafter, referred to as “Sato”, in view of Okada et al. (US Patent Application Publication Number 2015/0044372 A1), hereafter, referred to as “Okada”, in view of Casado et al. (EP 3,146,860 A1), hereafter, referred to as “Casado”.

Regarding claim 1, Sato teaches a colored cotton fiber fabric (para. [0166]) comprising:
a cotton fiber fabric,
a white pigment adhering to at least one surface of the fiber fabric via a binder resin which is a non-ionic styrene-acrylic self-cross-linkable resin emulsion (para. [0135], and [0140]), and
a resin layer that contains a blue pigment (para. [00136], [0142] and [0143J) and which is provided on the white pigment.

Sato teaches a colored cotton fiber fabric comprising a resin layer that contains a blue pigment, but fails to explicitly teach the use of fluorescent pigment in the color pigment.  However, Okada teaches the use of fluorescent material (para. [0033]) as a pigment in creating image on a fabric (para. [003]), which would bring a special fluorescent effect on the fabric 

Sato teaches a colored cotton fiber fabric comprising a fiber fabric with a blue (color) pigment, but Sato and Okada fail to explicitly teach the use testing for light fastness, which measures the resistance of color to fading, changing shade or darkening under the influence of light.  However, Casado teaches the use of testing standard ISO 20471:2013 to test the light fastness of the pigment for a fabric (para. [0008]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Casado and use a known technique to improve a product, because the testing would provide a product which would provide the required resistance of color to fading resulting in an improved product (KSR Rationale C, MPEP 2143).  Since the reference deals with fabrics with colors/images, one would have reasonable expectation of success from the combination. It would also have been obvious to any ordinary artisan that there are different grades of resistance obtained by the testing and obtaining a specific grade (as a rating of grade 4, as claimed) would be matter of optimization performed during the regular experimentation. 

Regarding claim 2, Sato teaches that the white pigment contains titanium dioxide (para. [0060]).

Regarding claim 6, Sato teaches a printed colored product (equivalent to clothing) where the fiber fabric is coated with a white pigment and blue (color) pigment (claim 9).

	
Regarding claim 11, Sato teaches a colored cotton fiber fabric comprising a resin layer that contains a blue pigment (that does not exhibit fluorescence).  But Okada teaches the use of fluorescent material (para. [0033]) as a pigment in creating image on a fabric (para. [003]), which would bring a special fluorescent effect on the fabric when exposed to light. Therefore, combined together, the resin layer contains color pigment that exhibit fluorescence and another color pigment that does not exhibit fluorescence.


Claim 4 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Okada et al. (US Patent Application Publication Number 2015/0044372 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Kent et al. (US Patent Number 6,451,070 B1), hereafter, referred to as “Kent”.

Regarding claim 4, Sato teaches a colored cotton fiber fabric comprising a fiber fabric, but fails to explicitly teach the use of aromatic polyamide fiber in the fabric material.  However, Kent teaches the use of aramid fabric for use in pigment dying or printing for longer life and better long term protection (column 2, lines 31-33), and also provide improved stability when exposed to ultraviolet light (column 2, line 29-30). Kent also teaches that the aramid fabric is essentially manufactured from fibers, which are generally recognized as a long chain synthetic aromatic polyamide (column 3, lines 27-34).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kent and combine the use of a fibers that contains aromatic polyamide fibers, because the use of aromatic polyamide fibers would bring better long term protection (column 2, lines 31-33), and also provide improved stability when exposed to ultraviolet light (column 2, line 29-30) to the dyed fabric (KSR Rationale A, MPEP 2143). Since both the references deal with dyeing or printing of fabrics, one would have reasonable expectation of success from the combination.

Claim 8 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Okada et al. (US Patent Application Publication Number 2015/0044372 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Erdodi et al. (US Patent Application Publication Number 2017/0233595 A1), hereafter referred to as “Erdodi” 

Regarding claim 8, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the white 

Claims 9-10, 14-16 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Okada et al. (US Patent Application Publication Number 2015/0044372 A1), in view of Casado et al. (EP 3,146,860 A1),  in view of Maruyama et al. (US Patent Application Publication Number 2016/0096348 A1), hereafter referred to as “Maruyama” 

Regarding claims 9-10, 14-16, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach the use of various specific thickness for the different layers.  However, Maruyama teaches that the thickness of the resin films are adjusted according to the intended purpose for applying pigmented layers on sheets (para. [0035]). Maruyama also teaches that excessive thickness might increase the production cost and the mass of synthetic resin film in itself and the whole sun-blocking multilayered sheet while insufficient thickness might have insufficient light-blocking effect of the resin film on the textile sheet (para. [0035-0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Maruyama, and optimize (adjust) the thickness of the pigmented resin layers to effectively suit the intended purpose. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the white pigmented resin layer in the range of less than 50 microns, and color layer in the range of 0.1-50 micron, and relative thickness such that color layer is thicker than the white pigmented layer would be a matter of optimization that would be performed under routine experimentation to effectively suit the intended purpose.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the height of the colored part through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless 2 in weight after drying (para. [0104]) teaching that specific amounts of solutions are applied and would be optimized during the routine experimentation. Therefore, the claimed application of 1-100 g/m2 for the white and color pigmented resin binder would also be a matter of optimization that would be performed under routine experimentation to effectively suit the intended purpose.  

Claim 13 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Okada et al. (US Patent Application Publication Number 2015/0044372 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Kimura et al. (US Patent Application Publication Number 2010/0035500 A1), hereafter referred to as “Kimura” 

Regarding claim 13, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the resin layer that contains the color pigment contains an ultraviolet absorbing agent.  However, Kimura teaches that the fabric (fiber web) further comprise a conventional additive, for example, a stabilizer ( e.g., a heat stabilizer such as a copper compound, an ultraviolet ray absorber, a light 


Responses to Arguments

Applicant’s argument filed on 1/12/2021 for the 102 and 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 1 has been considered, but is not persuasive.  Applicant amended the independent claim 1 by including the limitation of claim 3 and claim 5.  However, as explained in the rejection section, claim 1 is now rejected under a new grounds of rejection as being obvious over Sato et al. (US 2011/0102497 A1), in view of Okada et al. (US 2015/0044372 A1), in view of Casado et al. (EP 3,146,860 A1). The examiner maintains that based on the combined teaching of Sato, Okada and Casado, the rejection set forth in this office action address the scope of the claim, and is relevant.



Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742